Citation Nr: 0109958	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-13 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to burial and plot/internment allowance.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from May 1946 until 
February 1948.  The veteran died in January 2000 in a 
vehicular accident.  The appellant is the veteran's surviving 
spouse.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.   

The Board notes that the appellant has also raised the issue 
of entitlement to dependency and indemnity compensation 
benefits in a statement received in March 2000.  It does not 
appear that the RO has addressed this raised issue.  
Accordingly, the issue is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  The veteran had recognized service with the New 
Philippine Scouts from May 1946 to February 1948.

2.  The veteran died in January 2000 of injuries due to a 
vehicular accident; service connection for cause of death has 
not been established.

3.  At the time of his death, the veteran was in receipt of 
service connection for schizophrenia, undifferentiated type, 
compensably rated since separation from service and evaluated 
as 100 percent disabling most recently from June 7, 1994.


CONCLUSION OF LAW

The veteran's service, consisting of recognized service as a 
Philippine Scout enlisted under Section 14, Public Law 190, 
79th Congress, does not constitute active military service 
for the purpose of entitling the appellant to VA nonservice-
connected burial benefits and plot or interment allowance.  
38 U.S.C.A. § 107(b), (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.8, 3.1600 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The claims folder contains copies of the veteran's military 
separation documents, including a WD AGO Form 53-58.  Those 
records reflect that the veteran served as a Private First 
Class in the Philippine Scouts from May 21, 1946, to February 
7, 1948.  The period and type of the veteran's service are 
not in dispute.

The veteran's service medical records show that he was 
diagnosed with schizophrenic reaction in November 1947.  His 
service records note that he was found unfit for military 
service due to schizophrenic reaction, unclassified, in 
remission, which incapacitated him because of poor memory and 
a history of visual and auditory hallucinations and ideas of 
reference and inference.  

In rating decision of February 1949, service connection was 
granted for schizophrenic reaction, unclassified, in 
remission.  In subsequent rating decisions, his service-
connected schizophrenic reaction was evaluated variously from 
10 percent to 100 percent disabling.  A 100 percent rating 
had been assigned from August 23, 1951, through December 25, 
1953, from December 12, 1974, through December 31, 1976 
(pursuant to 38 C.F.R. § 4.29), from July 3, 1979, through 
December 31 1984, and from June 7, 1994, until his death on 
January 5, 2000.

The veteran died in January 2000 as a result of a vehicular 
accident.  There is no police report of the accident or 
autopsy report in the veteran's claims file.  However, the 
appellant has not claimed that the cause of death was due to 
service.  The Certificate of Death shows that the veteran was 
72 years old at the time of death.  The immediate cause of 
death was hemorrhagic shock, intraabdominal intrathoracic 
with laceration of the heart and large intestines and 
Mesenteric vessels and fracture of the left ribs due to a 
vehicular accident.

Subsequently, the appellant filed a claim for burial 
benefits.  In essence, it appears that she contends that she 
is entitled to burial and plot/internment allowance because 
the veteran was receiving VA compensation due to his service-
connected schizophrenia.  

In a letter dated in March 2000, the RO informed the 
appellant that she was not entitled to burial and 
plot/internment allowance based on the veteran's recognized 
service.  The RO informed her that the law administered by 
the VA did not provide burial and plot/internment allowance 
to a veteran whose enlistment was under Public Law 190, 79th 
Congress, and that the U.S. Department of the Army certified 
that the veteran served from May 21, 1946, to February 7, 
1948, under the authority of Public Law 190, 79th Congress.  
The appellant appealed that determination.

II.  Analysis

VA regulations provide that, generally, if a veteran's death 
is not service-connected, an amount may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  38 C.F.R. § 
3.1600(b).  If a deceased veteran is eligible for the 
nonservice-connected burial allowance under section 
3.1600(b), a proper claimant seeking burial benefits may also 
be entitled to a plot or interment allowance.  38 C.F.R. § 
3.1600(f).

Service in the New Philippine Scouts under section 14 of 
Public Law 190, 79th Congress (the "Armed Forces Voluntary 
Recruitment Act of 1945"), shall not be deemed to have been 
active military, naval, or air service, except for specified 
benefits which do not include nonservice-connected disability 
burial benefits.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.8(b).

All enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments during 
that period. 38 C.F.R. § 3.8(b).  This paragraph does not 
apply to officers who were commissioned in connection with 
the administration of Pub. L. 190.  Id.

Pursuant to 38 C.F.R. § 3.1600(e)(4), burial allowance is not 
payable in the case of a Philippine Scout enlisted on or 
after October 6, 1945, under section 14, Pub. L. 190.

On this issue, the narrow question is whether the veteran had 
qualifying service for nonservice-connected burial benefits.  
As shown, the service department records in the claims file 
reflect that the veteran had recognized service from May 1946 
to February 1948 in the Philippine Scouts.  Pursuant to 38 
U.S.C.A. § 107(b) and 38 C.F.R. § 3.8, this period of service 
is designated as service with the New Philippine Scouts.  The 
law specifically excludes this type of service from 
nonservice-connected burial benefits.  38 C.F.R. § 
3.1600(e)(4).  The only exception is for commissioned 
officers of this period.  However, service department 
certification shows that the highest rank the veteran 
received during his period of recognized service was Private 
First Class.

The Board is sympathetic to the appellant's stated position 
in requesting repayment of monies expended by her for the 
veteran's burial, however, the Board is bound by the 
applicable law and regulations as written.  38 U.S.C.A. § 
7104(c) (West 1991).  The findings by the service department 
verifying a person's service are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Thus, the 
service evidence which reflects that the veteran served as a 
New Philippine Scout is binding upon the Board.

As noted, the period and type of the veteran's service are 
not in dispute.  The law specifically excludes the veteran's 
period and type of service for purposes of entitlement to 
nonservice-connected burial allowances.  See 38 C.F.R. 
§ 3.1600(e)(4).  Consequently, the Board finds that there is 
no legal basis on which the appellant's claim can be based.  
Again, as the law and not the evidence is dispositive on this 
issue, it must be denied because of lack of legal 
entitlement.  38 U.S.C.A. § 107; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to VA nonservice-connected burial benefits and 
plot or interment allowance is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

